991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LINCOLN GENERAL INSURANCE COMPANY, Plaintiff-Appellant,v.KING KOALS, INCORPORATED;  Shrole, Incorporated;  Joe H.Roberts, P.C., Defendants-Appellees.
No. 92-2110.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1993.Decided April 19, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap, (CA-91-213-B), Samuel G. Wilson, District Judge.
Kenneth Bradley, Mellor, argued (Gregg M. Rosen, Pittsburgh, PA, William E. Bradshaw, Big Stone Gap, VA, on brief), for plaintiff-appellant.
Joseph Harvey Roberts, Wise, VA, for defendants-appellees.
W.D.Va.
AFFIRMED.
Before HALL, Circuit Judge, POTTER, United States District Judge for the Western District of North Carolina, sitting by designation, and WILLIAMS, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
A judgment creditor appeals an order of the district court declaring that the creditor's lien attached to only the judgment debtor's equity of redemption in a parcel of realty that had been foreclosed upon by the mortgagee.   Our review of the record, the briefs of the parties and the argument of counsel reveals that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Lincoln General Ins. Co. v. Roberts, C/A No. 91-0213-B (W.D.Va. Aug. 12, 1992).


2
AFFIRMED.